Title: 1773 January the First, Being Fryday.
From: Adams, John
To: 


       I have felt very well and been in very good Spirits all Day. I never was happier, in my whole Life, than I have been since I returned to Boston. I feel easy, and composed and contented. The Year to come, will be a pleasant, a chearfull, a happy and a prosperous Year to me. At least such are the Forebodings of my Mind at Present. My Resolutions to devote myself to the Pleasures, the studies, the Business and the Duties of private Life, are a Source of Ease and Comfort to me, that I scarcely ever experienced before.—Peace, be still, my once Anxious Heart.—An Head full of Schemes and an Heart full of Anxiety, are incompatible with any Degree of Happiness.
       I have said Above that I had the Prospect before me of an happy and prosperous Year, and I will not retract it, because, I feel a great Pleasure in the Expectation of it, and I think, that there is a strong Probability and Presumption of it. Yet Fire may destroy my Substance, Diseases may desolate my family, and Death may put a Period to my Hopes, and Fears, Pleasures and Pains, Friendships and Enmities, Virtues and Vices.
       This Evening my Friend Mr. Pemberton invited me and I went with him, to spend the Evening with Jere. Wheelwright. Mr. Wheelwright is a Gentleman of a liberal Education about 50 Years of Age, and constantly confined to his Chamber by Lameness. A Fortune of about two hundred a Year enables him to entertain his few Friends very handsomely, and he has them regularly at his Chamber every Tuesday and Fryday Evening. The Speaker, Dr. Warren and Mr. Swift were there— And We Six had a very pleasant Evening. Our Conversation turned upon the Distress of Rhode Island, upon the Judges Dependency, the late numerous Town Meetings, upon Brattles Publication in Drapers Paper of Yesterday, and upon each others Characters. We were very free, especially upon one another. I told Cushing as Ruggles told Tyler, that I never knew a Pendulum swing so clear. Warren told me, that Pemberton said I was the proudest and cunningest Fellow, he ever knew. We all rallied Pemberton, upon the late Appointment of Tommy Hutchinson to be a Judge of the common Bench, and pretended to insist upon it that he was disappointed, and had lost all his late Trimming, and Lukewarmness and Toryism. Warren thought I was rather a cautious Man, but that he could not say I ever trimmed. When I spoke at all I always spoke my Sentiments. This was a little soothing to my proud Heart, no doubt.
       Brattle has published a Narration of the Proceedings of the Town of Cambridge at their late Meeting, and he has endeavoured to deceive the World.
      